




7


RELEASE AGREEMENT


June 9, 2014


Ms. Barbara A. Santoro
110 West Main Street
Apartment 444
Carmel, IN 46032


Dear Barbara:
 
This Agreement and Release (the “Agreement”) by and between you and Schlage Lock
Company, LLC, its parents, affiliates, subsidiaries, and predecessors (the
“Company”) sets forth the terms of your separation of employment from the
Company.


1.
Your active employment with the Company will cease as of June 16, 2014 (the
“Effective Date”). Your compensation will continue through the Effective Date.



2.
As a result of your participation in the Allegion plc Spin-Off Protection Plan
(the “Plan”), and your separation of employment with the Company constituting a
Covered Termination (as defined in the Plan), you will be entitled to the
severance benefits described in Section 3(a) of the Plan, subject to the terms
and conditions of this Agreement, the details of which are outlined in the
attached Exhibit A. Exhibit B details all other benefits to which you are
entitled as a former employee and/or a retirement-eligible employee. All vested
retirement benefits for which you may be eligible will be paid according to
specific plan provisions. Nothing in this Agreement shall amend or otherwise
alter the benefits described on Exhibit B.





 
1.
In exchange for the severance benefits described on Exhibit A:



a)
You agree to promptly provide to the Company by the Effective Date, all expense
reports, all documents whether in written or electronic format, as well as all
Company assets, such as cell phones, personal electronic devices, computer
equipment, keys, security cards and/or company identification cards in your
possession pertaining to your work at the Company.



b)
You acknowledge:



•
that any trade secrets, or confidential business/technical information of the
Company, its suppliers or customers, (whether reduced to writing, maintained on
any form of electronic media, maintained in your mind or memory or whether
compiled by you or the Company) derive independent economic value from not being
readily known to or ascertainable by proper means by others, who can obtain such
economic value from their disclosure or use;



•
that reasonable efforts have been made by the Company to maintain the secrecy of
such information;



•
that such information is the sole property of the Company (or its suppliers or
customers); and



•
that you agree not to retain, use or disclose such information during or after
your employment. You further agree that any such retention, use or disclosure,
in violation of this Agreement, will constitute a misappropriation of trade
secrets of the Company (or its suppliers or customers) and a violation of the
Code of Conduct and Proprietary Agreements that you have previously made with
the Company. You also agree that the Company may seek injunctive relief and
damages to enforce this provision.





--------------------------------------------------------------------------------








c)
For a period of twelve (12) months following the Effective Date, you agree not
to directly or indirectly recruit or attempt to recruit or hire any employee(s),
sales representative(s), agent(s) or consultant(s) of the Company or in any way
induce them to resign or terminate their employment, representation or other
association with the Company without the prior written consent of the Company,
provided, however, that nothing in this Section shall prohibit the hiring of any
such individuals who respond to a general solicitation in a publication or other
means to which employees independently apply.



d)
You agree not to make any statement or criticism that could reasonably be deemed
to be adverse to the interests of the Company or its current or former officers,
directors, or employees. Without limiting the generality of the foregoing, this
includes any disparaging statements concerning, or criticisms of, the Company
and its current or former directors, officers or, employees, made in public
forums or to the Company’s investors, external analysts, customers and service
providers. You agree that any violation of these commitments will be a material
breach by you of this Agreement and the Company will have no further obligation
to provide any compensation or benefits referred to in this Agreement. You will
also be liable for damages (both compensatory and punitive) to the fullest
extent of the law as a result of the injury incurred by the Company as a result
of such remarks or communications.









2.
a) You hereby irrevocably and unconditionally release and forever discharge the
Company and each and all of its successors, predecessors, businesses,
affiliates, and assigns, including Ingersoll Rand, and all person acting by,
through and under or in concert with any of them from any and all complaints,
claims, compensation program payments and liabilities of any kind (with the
exception of claims for workers’ compensation and unemployment claims),
suspected or unsuspected (hereinafter referred to as “Claim” or “Claims”) which
you ever had, now have, or which may arise in the future, regarding any matter
arising on or before the date of your execution of this Agreement, including but
not limited to any Claims under the Age Discrimination in Employment Act (29
U.S.C 621), the Older Workers Benefit Protection Act of 1990 (29 U.S.C. 626 et
seq.), Title VII of the Civil Rights Act of 1964, (42 U.S.C. 2000e et seq.), as
amended by the Civil Rights Act of 1991, (42 U.S.C. 1981 et seq.), Sections 1981
through 1988 of Title 42 of the United States Code, the Americans with
Disabilities Act (42 U.S.C. 12101 et seq.), Title II of the Genetic Information
Nondiscrimination Act of 2008, 42 U.S.C. §2000ff et seq.) the Indiana Civil
Rights Law, Ind. Code § 22-9-1-1, et seq.; the Indiana Off Duty Use of Tobacco
by Employee law, Ind. Code § 22-5-4-1, et seq.; the Indiana Disability 
Discrimination law, Ind. Code § 22-9-5-1, et seq.; the Indiana Age
Discrimination law, Ind. Code § 22-9-2-1, et seq.; the Indiana Right to
Breastfeed law, Ind. Code § 16-35-6-1, et seq.; the Indiana Military Training
Leave Law, Ind. Code § 10-17-4-1, et seq.;  Marion County Executive Order  No.
2, 2005; the Indiana Military Family Leave Law, Ind. Code § 22-2-13-0.3, et
seq.; retaliation for exercise of rights under the Indiana Workers’ Compensation
Act, § 22-3-1, et seq.; the Indiana Wage Claims Act, Ind. Code § 22-2-9-0.1, et
seq.; the Indiana Wage Payment Law, Ind. Code § 22-2-4-1, et seq.; the Indiana
Frequency of Wage Payments Law, Ind. Code § 22-2-5-0.3, et seq.; the Indiana
Blacklisting Law, Ind. Code. § 22-5-3-1, et seq.; and the Indiana Emergency
Response Leave Laws, Ind. Code §§ 10-14-3-19, 36-8-12-10.7 and 36-8-12-10.9,
and/or other applicable federal, state or local law, regulation, ordinance or
order, and including all claims for, or entitlement to, attorney fees. This
section and the release hereunder, does not waive any claims under the ADEA that
may arise after the date of your execution of this Agreement.



b) The parties understand the word "claims", to include all claims, including
all employment discrimination claims, as defined above, whether actual or
potential, known or unknown, and specifically but not exclusively all claims
arising out of your employment with the Company and termination. All such claims
(including related attorney's fees and costs) are forever barred by this
Agreement and without regard to whether those claims are based on any alleged
breach of duty arising in contract or tort or any alleged unlawful act,
including, without limitation, age discrimination or any other claim or cause of
action and regardless of the forum in which it might be brought.




--------------------------------------------------------------------------------






a)
Nothing in this Agreement shall prevent you (or your attorneys) from (i)
commencing an action or proceeding to enforce this Agreement or (ii) exercising
your right under the Older Workers Benefit Protection Act of 1990 to challenge
the validity of your waiver of ADEA claims set forth in this Agreement.



b)
Nothing in this Agreement shall be construed to prohibit you from filing any
charge or complaint with the EEOC or State Counterpart Agency or participating
in any investigation or proceeding conducted by the EEOC or State Counterpart
Agency, nor shall any provision of this Agreement adversely affect your right to
engage in such conduct. Notwithstanding the foregoing you waive the right to
obtain any monetary relief from the EEOC or State Counterpart Agency or recover
any monies or compensation as a result of filing any such charge or complaint.



1.
You represent, warrant and acknowledge that the Company has paid you for all
hours worked through May 30, 2014. You will be paid for all hours worked from
May 31, 2014, through June 16, 2014. You represent, warrant and acknowledge that
the Company owes you no vacation pay other than that reflected on Exhibit B.



6.
You also hereby acknowledge and agree that you have received any and all
leave(s) of absence to which you may have been entitled pursuant to the federal
Family and Medical Leave Act of 1993, and if any such leave was taken, you were
not discriminated against or retaliated against regarding same. Except as may be
expressly stated herein, any rights to benefits under Company sponsored benefit
plans are governed exclusively by the written plan documents.

7.
This release of Claims does not affect any pending claim for workers’
compensation benefits. You affirm that you have no known and unreported work
related injuries or occupational diseases as of the date of this Agreement.



1.
You acknowledge that you have no pending, contemplated or submitted disability
claims. You acknowledge that you are aware of no facts that would give rise to a
disability claim. You acknowledge that any disability payments for time periods
covering the Effective Date forward would be withheld as an offset to the
severance amounts provided above. Alternatively, if you obtain disability
payments for the Effective Date forward, then the severance described above
would be reduced. The Company has a right to reimbursement to the extent you
obtain both disability payments for time periods after the Effective Date and
Severance.





10. a)
You agree that you will personally provide reasonable assistance and cooperation
to the Company in activities related to the prosecution or defense of any
pending or future lawsuits or claims involving the Company especially on matters
you have been privy to, holding all privileged attorney-client matters in
strictest confidence.



a)
You will promptly notify the Company if you receive any requests from anyone for
information regarding the Company or if you become aware of any potential claims
or proposed litigation against the Company.



b)
You shall immediately notify the Company if you are served with a subpoena,
order, directive or other legal process requiring you to provide sworn testimony
regarding a Company-related matter.



11. If the Company reasonably determines that you have violated any of your
obligations under this Agreement, you agree to:


a)
Forfeit any right to receive the payments described in paragraph 2 above,



b)
Forfeit all rights to all outstanding stock options, vested or not, that were
previously awarded, and



c)
Upon demand, return all payments set forth in this Agreement that have been made
to you. If you fail to do so, the Company has the right to recover costs and
attorney’s fees associated with such recovery.



The Company may further, where appropriate, seek injunctive relief to cause
compliance with paragraph 3.




--------------------------------------------------------------------------------






1.
This Agreement sets forth the entire agreement between you and the Company and
fully supersedes any and all prior agreements or understandings, written or
oral, between you and the Company pertaining to the subject matter hereof.



2.
This Agreement shall be interpreted in accordance with the plain meaning of its
terms and not strictly for or against any of the parties hereto.



3.
This Agreement is governed by the laws of the State in which the employee worked
at the time of the employee’s termination without regard to its choice of law
provisions, to the extent not governed by federal law.



4.
Should any provision of this Agreement be declared or be determined by any court
of competent jurisdiction to be wholly or partially illegal, invalid, or
unenforceable, the legality, validity, and enforceability of the remaining
parts, terms, or provisions shall not be affected thereby, and said illegal,
invalid or unenforceable part, term, or provision shall be deemed not to be a
part of this Agreement.



5.
You understand and agree that:



a)
You are signing this Agreement voluntarily and with full knowledge and
understanding of its terms, which include a waiver of all rights or claims you
have or may have against the Company as set forth herein including, but not
limited to, all claims of age discrimination and all claims of retaliation;



a)
You are, through this Agreement, releasing, among others, the Company, its
affiliates and subsidiaries, each and all of their officers, agents, directors,
supervisors, employees, representatives, and their successors and assigns, from
any and all claims you may have against them;



b)
You are not being asked or required to waive rights or claims that may arise
after the date of your execution of this Agreement, including, without
limitation, any rights or claims that you may have to secure enforcement of the
terms and conditions of this Agreement;



c)
The consideration provided to you under this Agreement is in addition to
anything of value to which you are already entitled;



d)
You knowingly and voluntarily agree to all of the terms set forth in this
Agreement;



e)
You knowingly and voluntarily intend to be legally bound by the same;



f)
You were advised and hereby are advised in writing to consider the terms of the
Agreement and consult with an attorney of your choice prior to executing this
Agreement;



g)
You have been provided with sufficient opportunity to consult with an attorney
or have waived that opportunity;



h)
You have a full twenty-one (21) days from the date of receipt of this Agreement
within which to consider this Agreement before executing it; and



i)
You have the right to revoke this Agreement within seven consecutive calendar
days (“Revocation Period”) after signing and dating it, by providing written
notice of revocation to Ray Lewis, at 11819 N. Pennsylvania, Carmel, Indiana
46032. If you revoke this Agreement during this Revocation Period, it becomes
null and void in its entirety. If you do not revoke this Agreement, after the
Revocation Period, it becomes final.



If you accept, please acknowledge your agreement to the terms set forth above by
signing and dating below where indicated. You have a full twenty-one (21) days
from the date of receipt, that is until June 30, 2014 to consider, acknowledge
and return this Agreement. This time period is required by the federal Age
Discrimination in Employment Act (“ADEA”). After you return the Agreement, as
further provided by the ADEA, there will then be a seven (7) day period within
which you may revoke the Agreement. If you fail to accept this offer within the
twenty-one (21) day




--------------------------------------------------------------------------------




period it will be revoked and no longer available. It is only after the seven
(7) day period that the Agreement becomes effective and enforceable.


Sincerely,


/s/ Ray Lewis


Ray Lewis










CERTIFICATION
I certify that I have been advised of my rights to consult with an attorney
prior to executing this Agreement; have been given at least 21 days from date of
receipt within which to consider this Agreement; and exercised my rights and
opportunities, as I deemed appropriate. I knowingly and voluntarily have entered
into this Agreement understanding its significance and my obligations.






/s/ Barbara A. Santoro                6/9/14
_______________________________________________________
BARBARA A. SANTORO             Date    












______________________________________________________
BARBARA A. SANTORO            Re-Sign on Last Day    












